FRANK, Acting Chief Judge.
Eric Griel Rodriguez contends that the trial court erred when it departed from the guidelines in imposing his sentence for armed robbery. The trial court stated reasons for departure on the record but wholly failed to reduce those reasons to writing. Accordingly, Rodriguez must be resenteneed within the guidelines. State v. Colbert, 660 So.2d 701 (Fla.1995) (reaffirming Ree v. State, 565 So.2d 1329 (Fla.1990)). Because a guidelines sentence must be imposed, the validity of the orally stated reasons for departure is moot. On remand, however, the court should not score victim injury points for the death of Nelson Roque; the defendant was not convicted of Roque’s murder.
*235Harris v. State, 658 So.2d 1226 (Fla. 4th DCA1995).
Reversed and remanded for resentencing within the guidelines.
PARKER and FULMER, JJ., concur.